Citation Nr: 1037391	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for dental treatment purposes 
for teeth 4, 11, and 32.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1941 to November 
1945.  The Veteran passed away on July [redacted], 2010.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

On September 17, 2010, the Board was notified that the Veteran 
died in July 2010; this is confirmed in the file by a Social 
Security Administration (SSA) printout in lieu of a death 
certificate.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  
Normally, the Board's dismissal of this appeal does not affect 
the right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the claim 
to completion.  Such request must be filed not later than one 
year after the date of the appellant's death.  See Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 
122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, 
substitution in case of death of a claimant who dies on or after 
October 10, 2008).  As provided for in this new provision, a 
person eligible for substitution will include "a living person 
who would be eligible to receive accrued benefits due to the 
claimant under section 5121(a) of this title ...."  The Secretary 
will be issuing regulations governing the rules and procedures 
for substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has been 
dismissed by the Board due to the death of the claimant should 
file a request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of this 
decision).  However, the rules regarding substitution are not 
applicable herein, as the claim on appeal was one for dental 
treatment.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


